DETAILED ACTION


Response to Arguments
Applicant's arguments filed 10/18/22 have been fully considered but they are moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.  While Suel does not explicitly teach that the steady state period at the predetermined speed occurs after the acceleration of the wash basket, one of ordinary skill in the art would have recognized as obvious that the steady state period in which an average motor power and average basket speed are obtained may occur at any time in which laundry is plastered to give the same results taught by Suel, as further discussed below.

Response to Amendments
Amendments to the claims overcome the rejection of claims 1 and 4-12 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 1, 2, 5, 7-9, 11, and 12 under 35 USC 102(a)(1) and claims 3, 4, 6, and 10 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20150074918 by Suel in view of U.S. Patent Application Publication 20050288885 by Zhang et al.
As to claim 1, Suel teaches a washing machine appliance comprising a tub 114 (fig. 2) within a cabinet 102; a basket 120 in the tub; a motor 128; and a controller configured for accelerating the basket at a predetermined rate during an acceleration period 430 (fig. 4); periodically obtaining instantaneous motor power measurements (para. 34) and instantaneous basket speeds (para. 39) during the acceleration period; rotating the basket at a predetermined speed during a steady state period 420 (fig. 4); obtaining an average motor power (para. 32) and average basket speed (para. 40) during the steady state period (para. 32); and determining a load score based on the instantaneous motor power measurements, the instantaneous basket speeds, the average motor power, and the average basket speed (paras. 35-40), wherein the load score comprises subtracting a summation of the instantaneous speeds times the average power divided by the average speed from a summation of the instantaneous power measurements (paras. 35-40, Suel discloses determining a load score using a mathematically equivalent function).
While Suel does not explicitly teach that the steady state period at the predetermined speed occurs after the acceleration of the wash basket, one of ordinary skill in the art would have recognized as obvious that the steady state period in which an average motor power and average basket speed are obtained may occur at any time in which laundry is plastered to give the same results taught by Suel.
Suel teaches, “As will be under stood by those skilled in the art, a power delivered to motor 128 when basket 120 is rotating at a constant angular velocity can correspond to about a power required to overcome friction and other static factors hindering rotation of basket 120, e.g., because basket 120 is not accelerating” (para. 32).  While Suel teaches that power is measured at a constant angular velocity before acceleration, one of ordinary skill in the art would have understood that it is not so limited.
Zhang teaches that power and speed are proportional and that at a constant speed the motor must deliver only enough power to overcome system friction or drag and torque caused by an imbalance (if an imbalance is present), which is commensurate with the aforementioned teachings of Suel (see Zhang, para. 40).  As shown in fig. 8 of Zhang, the ratio of power to speed at any given constant steady state speed is substantially the same.  Turning to the load score formula taught by Suel, it can be seen that the load score is not dependent on a particular steady state speed, but rather a ratio of power and steady state speed.  In other words, given that the other variables are constant, the load score would be the same for any given ratio of power and speed.  Thus, if the steady state power and speed were measured at the second angular velocity taught by Suel (at the second spin step 440, fig. 4) instead of the first angular velocity (at the first spin step 420), the load score would be the same since the ratio of power and speed would be the same.
One of ordinary skill in the art would have understood, based on the teachings of Suel and Zhang, that modifying the controller configuration of Suel to obtain steady state power and speeds at a predetermined speed after the acceleration would have achieved the same results and would not depart from the teachings of Suel.  The difference between the explicit teachings of Suel and the claimed invention would have achieved predictable results, as explained above, and would have been within the knowledge and skill of one of ordinary skill in the art to achieve.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claims 3 and 10, Suel teaches that determining the load score comprises an equation that is mathematically equivalent to that as claimed (paras. 35-40) except for the absence of the claimed factor dependent on the number of samples taken.  However, one of ordinary skill in the art would have recognized that the factor would have been an obvious variation, the variation being within the routine skill of one of ordinary skill in the art to scale or weigh the load score for comparison against a lookup table or performing a transfer function to determine a load weight (see paras. 40-41).  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 5, Suel teaches that the predetermined speed is used as a proxy for the average basket speed (para. 40).
As to claim 7, Suel teaches measuring the instantaneous motor power measurements and the instantaneous basket speeds at a fixed rate during a measurement period (paras. 34-40).
As to claim 8, Suel teaches that the measurement period may be shorter than the acceleration period (para. 34).
As to claim 9, Suel teaches determining a load weight from the load score (para. 41).
As to claim 11, Suel teaches that its controller is configured to adjust an operating parameter at least in part on the load score (para. 42).
As to claim 12, Suel teaches that the operating parameter comprises a water level (para. 42).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20150074918 by Suel in view of U.S. Patent Application Publication 20050288885 by Zhang et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20160369446 by Leonard et al.
As to claim 4, while Suel does not explicitly teaches that a motor current is measured as a proxy for motor power, one of ordinary skill in the art would have readily recognized as obvious that current is correlated to motor power and is representative of such.  Furthermore, motor current is well-known to be used to measure a load on the motor for purposes of a load weight determination (see Leonard, para. 52).
As to claim 6, while Suel is silent as to have its basket speed is obtained, one of ordinary skill in the art would have recognized as means such as measuring a shaft speed are well-known and common in the art (see Leonard, para. 22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711